DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 8-26 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 8, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter:  “a support (2) having a polymer for supporting a sample (1)...a polymer film (3) is provided between the support (2) and the sample (1)…and an external chamber (81-82) covers a region (4) interposed between the polymer film (3) and the support (2).”  
(See application fig. 3, reproduced below, for an example illustration.)
 (Claims 9- 17 are dependent on claim 8.)


    PNG
    media_image1.png
    443
    695
    media_image1.png
    Greyscale

  “a support (2) having a polymer… a polymer film (3) is disposed between the support (2) and the sample (1)… wherein a protective region (4) is formed from a dry gas is provided between the support (2) and the polymer film (3) at a time of exchanging the sample (1).”
(Claims 19- 26 are dependent on claim 18.)

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 

Drawings
Figures 4-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Abstract
The abstract of the disclosure is objected to because “closely attachable” appears to be an improper word usage which could be changed to --closably attachable--. 
Correction is required.  See MPEP § 608.01(b).

	
Specification
The disclosure is objected to because “closely attachable” appears to be an improper word usage which could be changed to --closably attachable--.  
Appropriate correction is required.
	
Claim Objections
Claims 8, 11, 18 and 20 are objected to because there appear several lacks of proper antecedent basis.  Furthermore, “closely attachable” appears to be an improper word usage which could be changed to --closably attachable--.  Going forwards with examination, the claims are interpreted to be:
--8.    An apparatus for evaluating gas barrier properties, comprising a support having a polymer for supporting a sample, a chamber on a permeation side, and a detection unit, the support being joined to an opening of the chamber on a permeation side;
wherein
a polymer film is provided between the support and the sample;
a chamber on a supply side is provided, being disposed so as to be closably attachable to the sample and able to go up and down; and
an external chamber covers a region interposed between the polymer film and the support.--

--11.    The apparatus for evaluating gas barrier properties according to Claim 8, wherein a gas piping for introducing a dry gas into the space in the external chamber prior to the sample exchange and the sample exchange is provided with the external chamber.--

--18.    A method of evaluating gas barrier properties, which comprises using an apparatus for evaluating gas barrier properties,
wherein the apparatus for evaluating gas barrier properties comprises: 
a support having a polymer; 
a chamber on a permeation side; and 
a detection unit,
wherein a front surface side of the support supports a sample while a rear surface side of the support is joined to an opening of the chamber on a permeation side, wherein a polymer film is disposed between the support and the sample, and
wherein a protective region formed from a dry gas is provided between the support and the polymer film at a time of exchanging the sample.--

--20.    The method of evaluating gas barrier properties according to Claim 19, wherein a gas piping for introducing a dry gas into the space in the external chamber prior to the sample exchange and for evacuating the space in the external chamber after the sample exchange is provided with the external chamber;
wherein, prior to the sample exchange, a dry gas is introduced into the space in the external chamber through the gas piping, to form the protective region between the support and the polymer film; and
wherein, after the sample exchange, the space in the external chamber is evacuated through the gas piping.--

Appropriate correction is required.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record discussed below and not relied upon is considered pertinent to applicant's disclosure.
JP 2008170358 A to Ikeda et al. (regarded as prior art reference closest to the present invention) discloses an apparatus 1 for evaluating gas barrier properties.  As shown in Ikeda figs. 1, 5 (reproduced below), the apparatus 1 comprises a support 41 for supporting a sample/film 42, and an external chamber 2 covering a region interposed between sample/film 42 and the support 41.  The support 41 is made of a ceramics (Abstract).  Ikeda doesn’t anticipate the allowable subject matters, wherein such a support 41 would be a polymer, and a polymer film would be provided between the support 41 and the sample 42.

    PNG
    media_image2.png
    533
    415
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    498
    380
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    364
    432
    media_image4.png
    Greyscale

JP 2014002038 A to Maki et al. (PCT and EPO “Y” reference) discloses an apparatus 1 for evaluating gas barrier properties.  As shown in Maki fig. 1 (reproduced below), the apparatus 1 comprises an external chamber 11 covering a region of a sample/film 12.  Hisashi however doesn’t anticipate the allowable subject matters, wherein a polymer support would support the sample/film (12), and a polymer film would be provided between such a support and the sample/film 12.  In Maki, it appears that the external chamber 11 works together with other components of the apparatus 1 to provide equal pressure on top and bottom surfaces of sample/film 12, so as to avoid deformation of the sample/film 12 during an operation of the apparatus 1 (See translation Par. 0037).  So, it further appears that there is no need for a polymer support for the sample/film 12, let alone a polymer film being disposed between such a polymer support and the sample/film 12.

    PNG
    media_image5.png
    452
    533
    media_image5.png
    Greyscale


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        April 2, 2021